Order unanimously reversed on the law without costs, motion granted and complaint and cross claims against defendant John Marecki dismissed. Memorandum: Supreme Court erred in denying the motions of defendant John Marecki for summary judgment dismissing the complaint and cross claims against him. Marecki, the driver of the second vehicle in a chain-reaction motor vehicle accident, testified at an examination before trial that he had his foot on the brake and his vehicle was at a complete stop when it was hit from the rear by the last vehicle in the chain, driven by defendant Jerritt S. Wilson. Marecki established entitlement to judgment as a matter of law, and neither plaintiffs nor the remaining defendants raised a triable issue of fact whether Marecki was negligent in the operation of his vehicle. Thus, Marecki is entitled to judgment as a matter of law dismissing the complaint and cross claims against him (see, Sollecito v Scott, 188 *917AD2d 824). (Appeal from Order of Supreme Court, Erie County, Kane, J. — Summary Judgment.)
Present — Denman, P. J., Pine, Hayes, Balio and Boehm, JJ.